Exhibit Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S- I Amendment No.2 of our report dated August 29, 2008 relating to the consolidated financial statements of Color Accents Holding, Inc. and subsidiary. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb &Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton
